 1   KELLER BENVENUTTI KIM LLP
     Tobias S. Keller (#151445)
 2   (tkeller@kbkllp.com)
     Peter J. Benvenutti (#60566)
 3   (pbenvenutti@kbkllp.com)
     Jane Kim (#298192)
 4   (jkim@kbkllp.com)
     650 California Street, Suite 1900
 5   San Francisco, CA 94108
     Tel: 415 496 6723
 6   Fax: 650 636 9251

 7   Attorneys for Debtors and Reorganized Debtors

 8                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
                                                           Bankruptcy Case No. 19-30088 (DM)
11
      In re:                                               Chapter 11
12
      PG&E CORPORATION,                                    (Lead Case) (Jointly Administered)
13
               - and -                                     DECLARATION OF ROBB MCWILLIAMS
14                                                         IN SUPPORT OF REORGANIZED
      PACIFIC GAS AND ELECTRIC                             DEBTORS’ THIRD THROUGH FIFTH
15    COMPANY,                                             OMNIBUS OBJECTIONS TO CLAIMS
                                                           (DUPLICATE CLAIMS)
16                                   Debtors.
                                                           Response Deadline:
17     Affects PG&E Corporation                           September 8, 2020, 4:00 p.m. (PT)
       Affects Pacific Gas and Electric Company
18     Affects both Debtors                               Hearing Information If Timely Response Made:
                                                           Date: September 22, 2020
19    * All papers shall be filed in the Lead Case, No.    Time: 10:00 a.m. (Pacific Time)
      19-30088 (DM).
20                                                         Place: (Telephonic Appearances Only)
                                                                  United States Bankruptcy Court
21                                                                Courtroom 17, 16th Floor
                                                                  San Francisco, CA 94102
22

23

24

25

26

27

28

 Case: 19-30088          Doc# 8754   Filed: 08/13/20      Entered: 08/13/20 15:08:39    Page 1 of
                                                 4
 1          I, Robb C. McWilliams, pursuant to section 1746 of title 28 of the United States Code, hereby

 2   declare under penalty of perjury that the following is true and correct to the best of my knowledge,

 3   information, and belief:

 4          1.      I am a Managing Director at the firm of AlixPartners, LLP (“AlixPartners”), which is

 5   an affiliate of both AlixPartners, LLC and AP Services, LLC, (“APS”), which provides interim

 6   management services to Pacific Gas and Electric Corporation and Pacific Gas and Electric Company, as

 7   debtors and reorganized debtors (collectively, the “Debtors,” or, as reorganized pursuant to the Plan, the

 8   “Reorganized Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”). I submit

 9   this Declaration in support of the Reorganized Debtors’ Third Omnibus Objection to Claims (Duplicate

10   Claims), the Reorganized Debtors’ Fourth Omnibus Objection to Claims (Duplicate Claims), and the

11   Reorganized Debtors’ Fifth Omnibus Objection to Claims (Duplicate Claims), (collectively, the

12   “Omnibus Objections”),1 filed contemporaneously herewith.

13          2.      In my current position, I am responsible for overseeing the Bankruptcy Case Management

14   component of AlixPartners’ assignment to assist the Reorganized Debtors with various matters related

15   to these Chapter 11 Cases. My area of responsibility includes the effort by AlixPartners, in coordination

16   with the Reorganized Debtors, to review and assess the validity of all claims asserted against the Debtors,

17   other than (a) Fire Claims and Subrogation Wildfire Claims and (b) providing limited support with

18   respect to claims for rescission or damages asserted by certain current or former holders of the Debtors’

19   publicly held debt or equity securities for which the Court set a deferred bar date of April 16, 2020. I

20   am generally familiar with the Reorganized Debtors’ day-to-day operations, financing arrangements,

21   business affairs, and books and records. Except as otherwise indicated herein, all facts set forth in this

22   Declaration are based upon my personal knowledge, the knowledge of other APS professionals working

23   under and alongside me on this matter, my discussions with the Reorganized Debtors’ personnel, the

24   Reorganized Debtors’ various other advisors and counsel, and my review of relevant documents and

25   information prepared by the Reorganized Debtors. If called upon to testify, I would testify competently

26   to the facts set forth in this Declaration. I am authorized to submit this declaration on behalf of the

27
     1
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in
28   the Omnibus Objections.
 Case: 19-30088      Doc# 8754       Filed: 08/13/20     Entered: 08/13/20 15:08:39        Page 2 of
                                                 4
 1   Reorganized Debtors.

 2          3.      The AlixPartners team under my supervision has been actively and intimately involved

 3   in the claims review and reconciliation process since shortly after the filing of these Chapter 11 Cases.

 4   AlixPartners initially assisted the Debtors in the preparation of their bankruptcy schedules based on the

 5   Debtors’ books and records. As claims were filed, AlixPartners coordinated with the Debtors the process

 6   of reconciling filed claims with the Debtors’ schedules to determine the validity of filed claims based on

 7   those schedules. AlixPartners has developed and maintains a claims reconciliation database and various

 8   data management applications that are used by the Reorganized Debtors and AlixPartners to identify

 9   both valid claims as well as claims that are not valid in whole or in part and the appropriate grounds for

10   objection to such claims. AlixPartners is now supporting, and will continue to support, the efforts of the

11   Reorganized Debtors and their counsel to resolve disputed claims, including by formal objections as

12   necessary.

13          4.      As part of the claims review and reconciliation process described above, the AlixPartners

14   team, working with the Reorganized Debtors’ personnel and other professionals, has identified a number

15   of filed Proofs of Claim that are duplicates of other Proofs of Claim such that, if not disallowed, they

16   would result in double recovery to the claimants. The Omnibus Objections are directed to some of those

17   duplicate Proofs of Claim—those specifically identified in Exhibit 1 to each of the Omnibus Objections,

18   in the column headed “Claims To Be Disallowed And Expunged,” and referred to interchangeably in the

19   Omnibus Objections as either “Duplicate Claims” or “Objected-To Claims.” Exhibit 1 to each Omnibus

20   Objection was prepared by the AlixPartners team under my overall supervision, and I am familiar with

21   both documents, their contents, and the process under which they were prepared.

22          5.      The Objected-To Claims have been identified as duplicates of other claims that are not

23   being objected to—the Surviving Claims, identified as such in the column bearing the heading

24   “Surviving Claims” on each Exhibit 1. The duplication arises because either: (a) the Objected-To Claim

25   was superseded by a subsequently filed Proof of Claim that expresses the intention, either on the face of

26   or in the attachments to the later-filed Proof of Claim, that the later-filed Proof of Claim is an amendment

27   to the earlier one (designated on Exhibit 1 to the Reorganized Debtors’ Third Omnibus Objection to

28   Claims (Duplicate Claims) as “Amended and Replaced Claims”); (b) after the Objected-To Claim was

 Case: 19-30088       Doc# 8754      Filed: 08/13/20     Entered: 08/13/20 15:08:39         Page 3 of
                                                 4
 1   filed, the Surviving Claim was filed against the same Debtor on account of the same asserted obligation,

 2   but the Surviving Claim does not express an intention to amend and supersede the Objected-To Proof of

 3   Claim (designated on Exhibit 1 to the Reorganized Debtors’ Fourth Omnibus Objection to Claims

 4   (Duplicate Claims) as “Duplicative”; or (c) the Objected-To Claim was filed in the Chapter 11 Case of

 5   the wrong Debtor, while the Surviving Claim was filed in the Chapter 11 Case of the correct Debtor

 6   (designated on Exhibit 1 to the Reorganized Debtors’ Fifth Omnibus Objection to Claims (Duplicate

 7   Claims )as “Wrong Case”).

 8          6.      The Omnibus Objections do not affect any of the Surviving Claims. There is a single

 9   Surviving Claim for each underlying claim asserted against the Debtors by a Duplicate Claim that is the

10   subject of the Omnibus Objections.2 If the Omnibus Objections are sustained and the Duplicate Claims

11   are disallowed, the Surviving Claims will remain as active claims on the claims register.

12          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

13   correct to the best of my knowledge, information, and belief. Executed this 13th day of August, 2020,

14   in Dallas, Texas.
                                                   /s/ Robb McWilliams
15                                                 Robb McWilliams
16

17

18

19

20

21

22

23

24

25
     2
       In some instances the same Surviving Claim appears in multiple entries in the “Surviving Claims”
26   column on Exhibit 1. The multiple entries mean that there were multiple Duplicate Claims filed with
     respect to the same underlying obligation, and the identified Surviving Claim listed in multiple entries
27   is the sole remaining Proof of Claim for all of the corresponding Objected-To Claims listed in the
     “Claims To Be Disallowed and Expunged” column.
28

 Case: 19-30088      Doc# 8754      Filed: 08/13/20     Entered: 08/13/20 15:08:39        Page 4 of
                                                4
